     Case 2:17-cv-01233-JAM-AC Document 16 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY CUMMINGHAM KIMBLE,                          No. 2:17-cv-1233 JAM AC P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On June 30, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on petitioner and which contained notice to petitioner that any objections to the
22
     findings and recommendations were to be filed within fourteen days. ECF No. 15. Petitioner has
23
     not filed objections to the findings and recommendations.
24
            The court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
            1. The findings and recommendations filed June 30, 2020, are adopted in full;
28
                                                       1
     Case 2:17-cv-01233-JAM-AC Document 16 Filed 08/24/20 Page 2 of 2

 1           2. For the reason set forth in the findings and recommendations (ECF No. 15) and in the
 2   July 13, 2020 order to show cause (ECF No. 11) the petition is dismissed as untimely.
 3           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 4   2253.
 5
     DATED: August 24, 2020
 6                                                 /s/ John A. Mendez____________ _____
                                                   UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
